DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/14/ has been considered by the Examiner.

Status of Claims
Claims 1-16, filed on 02/14/2020, are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

s 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the step of converting the primary alcohol into the olefin by contacting the primary alcohol with the catalyst in claim 11, and the step of producing the linear alpha olefins of the preamble in claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-4 and 8-9 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2010/0298133).
Regarding claims 1-4 and 8-9, Takahashi teaches a porous molded product that comprises aluminum and magnesium (Abstract); one example of this porous molded product is hydrotalcite ([0024], [0029] and [0041]). The hydrotalcite is calcined and used as a carrier for catalysts including those employed in the dehydration of methanol ([0029], [0053]-[0057]). In one 
The disclosed hydrotalcite reads on the composite metal oxide of pending claim 2; the porous molded product of Takahashi is assumed equivalent to the composite metal oxide of magnesium and aluminum as recited in pending claim 1 since both can be exemplified by hydrotalcite. The catalyst is stable at high temperatures and can be used as a carrier for methanol dehydration ([0029]) which reads on pending claim 3. The catalyst is loaded with nickel by impregnation and then calcined ([0087] and [0093]) wherein the nickel is described as a particle ([0093]). The catalyst preparation method ([0087]) reads on the method for preparing a catalyst of pending claim 8. Nickel particles ([0093]) are metal particles which fall within the group of transition metals which reads on pending claim 3-4 and 9.

Claims 1-2 and 5-6 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2014/0171693).
Regarding claims 1-2 and 5-6, Zhang teaches a method for converting ethanol to butanol said method comprising the reaction of dehydration (Scheme 1 in [0004] and [0016]) said catalyst comprising a hydrotalcite carrier and a metal at an amount of 0.1 wt% ([0023]) wherein the metal can be tungstate ([0043] last line).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi et al. (US 2010/0298133).
Regarding claim 7, Takahashi is silent about the primary alcohol being 1-octanol. However, the type of alcohol does not chemically change the type of the catalyst. Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have used the catalyst of Takahashi in any dehydration reaction since this catalyst is known to withstand high temperatures including those practiced in dehydration.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 2014/0171693).
	Regarding claim 10, Zhang suggests using tungstate as precursor for metals ([0043] last line). Any type of tungstate precursor is obvious because this involves using known tungstate precursors with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.
	
Claims 11-16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi as applied to claim 1 above, and further in view of Vermeiren et al. (US 2013/0245348).
Regarding claims 11-16, Takahashi is silent about converting the alcohol to an olefin at the claimed conditions.
However, Vermeiren suggests dehydrating alcohols to make olefins which are further oligomerized to make other desirable petrochemicals such as propylene and ethylene (Abstract and Figure 2-5). The dehydration is conducted at a temperature of 200-600 °C and hourly space velocity of 1-30 hr-1 ([0066] and [0070]). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of skilled in the art to have used the catalyst of Takahashi in the method of Vermeiren or have practiced the method of Vermeiren with the catalyst of Takahashi because this involves utilizing an effective and robust dehydration catalyst in a known dehydration method at known conditions to provide valuable petrochemical intermediates such as alpha-olefins.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772